internal_revenue_service number release date index number ------------------------------ -------------------------------- ---------------------------- in re ---------------------------------------------------- ------------------------------------------------------- ----------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ----------------- telephone number -------------------- refer reply to cc psi b04 plr-115630-16 date date legend grantor a son b granddaughter c ggc1 ggc2 ggc3 ggc4 trust trust a_trust b trustee settlement agreement court ------------ ------------- --------------------------- --------------------------- ------------------------------ ---------------------------- ---------------------------------- ----------------------- ------------------------------------ ------------------------------ --------------------------------------------------------------------------------- ------------------------------------------------------------------------------- -------------------------------------------------------- -------------------------------------------------------- ------------------------ -------------------------------------------------------------------- ---------------------------------------------------------------------- ---------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- ------------------------------------------------------------------------------ -------------------------------------------------------- ---------------------------- plr-115630-16 petition year date date date date date date date date date date date a b c d e f g state state statute state statute state statute --------------------------------------------------------------------------------- ------------------------------------------------------------------------- ---------------------------------- ------- -------------------------- ------------------ ------------------ ------------------ ------------------------ ------------------------ ------------------------ ----------------------- ------------------ -------------------------- ----------------------- --- -- -- ----- --- --- ---- -------- ---------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------------------------- dear --------------------- this letter responds to a letter dated date from your authorized representative and subsequent correspondence in which you request rulings on the gift estate and generation-skipping_transfer gst tax consequences of a proposed declaratory_judgment on date a date before date grantor and grantor’s spouse a established trust an irrevocable_trust for the primary benefit of son article i sec_1 of trust provides that trust will be administered by one trustee trustee in conjunction with an advisory board currently the advisory board consists of trustee and c the spouse of grantor’s granddaughter granddaughter article iii sec_3 provides that the term beneficiary applies not only to son but to all his successors to a beneficial_interest under the trust agreement plr-115630-16 article iv sec_4 provides that beneficiary may receive from time to time during the life of trust such portions of the net profits accruing from time to time to trust as trustee acting with the advice and consent of the advisory board may see fit to pay over and deliver to beneficiary article iii sec_1 provides that the beneficiary will have no right to the corpus of trust and that the beneficiary shall have no right with respect to trust other than to receive distributions of net_earnings awarded him by trustee with the consent of the advisory board and the right of distribution of the trust estate made by trustee at the termination of trust article iv sec_3 provides that trust shall continue until the death of son and for twenty-one years after the date of his death at the end of said period of time trustee shall proceed to wind up the affairs liquidate the assets and distribute the same among the then existing beneficiaries but until such time no beneficiary shall ever be entitled to the dissolution termination or disruption of said trust or to maintain suits in courts of law or equity against said estate its trustees or its property or business operations of any kind it being hereby distinctly understood and agreed that full and complete title ownership management direction control and dominion is vested in trustee and his successors subject only to provisions with respect to the advisory board for said term of years article iii sec_3 provides that at the time of the death of beneficiary his equitable interest in the trust estate unless disposed of otherwise by the beneficiary will pass to and vest in his heirs in accordance with the laws of descent and distribution then in force applicable to the equitable interest of beneficiary in the trust estate in year son commenced litigation in which he alleged among other things that trustee had abused trustee’s discretionary authority by withholding income from son at the time son had four children including granddaughter on date trustee son son’s spouse b and son’s lineal_descendants or guardians ad litem for son’s then current and future lineal_descendants entered into settlement agreement subject_to approval by court on date court issued a judgment approving settlement agreement and ordered among other things that trust is partitioned into trust a and trust b both trust a and trust b use trust as their trust instrument trust b consists of one-fourth of trust and is designated for the benefit of son b granddaughter and granddaughter’s heirs son will release his power_of_appointment in article iii sec_3 with respect to trust a and trust b b will release any power_of_appointment in article iii sec_3 that she may have over trust a and trust b granddaughter c and granddaughter’s children will release their rights in trust a and son’s other three children will release their rights in trust b individually and on behalf of their children this private_letter_ruling pertains only to trust b plr-115630-16 section dollar_figure of settlement agreement provides that trust b will distribute to son and all subsequent beneficiaries annually by april a sum of at least a percent of the minimum b percent net profits annual distribution section dollar_figure provides that following son’s death trustee will distribute to b if she survives son her statutory portion of the annual distribution from trust b for the period of her life but not to exceed twenty-one years from son’s death section dollar_figure further provides that the portion of the annual distribution to b arises from her position as one of son’s heirs at law as provided under article iii sec_3 section dollar_figure provides that pursuant to the terms of trust neither the trustees of trust a nor trust b shall have the right to distribute the corpus of either trust to any beneficiary on date son released renounced and disclaimed the power_of_appointment granted to him under article iii sec_3 and b released renounced and disclaimed any power_of_appointment granted to her under article iii sec_3 on date such releases were offered to the court and admitted to evidence subsequently on date b executed a memorandum of disclaimer b’s disclaimer b’s disclaimer provides that b irrevocably and without qualification disclaims and refuses to accept all of her rights title interests and powers in and to certain interests in and powers with respect to trust b b’s disclaimer provides further that she disclaims c percent of the income_interest in trust b ie the right to receive discretionary distributions pursuant to article iii sec_3 d percent of the remainder_interest in trust b to which she would be entitled pursuant to article iii sec_3 and any power_of_appointment created under trust as it relates to the above-disclaimed income and remainder interests b’s disclaimer also provides that b intends for b’s disclaimer to cover the interests in and powers with respect to trust b to which b would be entitled under any circumstances including but not limited to as an heir of son b’s disclaimer includes an acknowledgement before a notary public and a receipt of delivery to trustee dated date date is a date less than nine months after date on date granddaughter also executed a memorandum of disclaimer granddaughter’s disclaimer granddaughter’s disclaimer provides that granddaughter irrevocably and without qualification disclaims and refuses to accept all of her rights title interests and powers in and to certain interests in and powers with respect to trust b granddaughter’s disclaimer provides further that she disclaims e percent of the income_interest in trust b ie the right to receive discretionary distributions pursuant to article iii sec_3 and f percent of the remainder_interest in trust b to which she would be entitled pursuant to article iii sec_3 granddaughter’s disclaimer also provides that granddaughter intends for granddaughter’s disclaimer to cover the interests in and powers with respect to trust b to which granddaughter would be entitled under any circumstances including but not limited to as an heir of son granddaughter’s disclaimer includes an acknowledgement before a notary public and a receipt of delivery to trustee dated plr-115630-16 date date is a date less than nine months after date granddaughter’s disclaimer was executed in accordance with state law it is represented that granddaughter has not accepted the disclaimed interests or any benefits of the disclaimed interests and as a result of granddaughter’s disclaimer the disclaimed interests passed without any direction from granddaughter and did not pass to the person making the disclaimer on date son died survived by his spouse b four children including granddaughter grandchildren and great-grandchildren currently with respect to trust b the term beneficiary as used in article iii sec_3 includes b granddaughter and granddaughter’s four children ggc1 ggc2 ggc3 and ggc4 collectively beneficiaries pursuant to article iv trust b will terminate years after the date of son’s death on date accordingly trust b will terminate on date after son’s death trustee realized that when trust b’s disclaimer granddaughter’s disclaimer and settlement agreement are read together ambiguities exist regarding the identity of the beneficiaries of trust b following son’s death the proper standard for making distributions of income from trust b how the remaining estate of trust b should be distributed upon termination and how a beneficiary’s interest should pass in the event the beneficiary is not then living on date pursuant to state statute sec_1 and trustee filed a petition seeking a declaratory_judgment to resolve these ambiguities an amended petition petition was filed on date the parties to the petition have agreed to and approved a proposed declaratory_judgment declaratory_judgment that declares the rights and legal relations with respect to trust b declaratory_judgment provides among other things that son’s release of his power_of_appointment and b’s release of her power_of_appointment were effective on date declaratory_judgment also clarifies that granddaughter’s disclaimer of e percent of the income_interest in trust b relates to the total income ie the g percent minimum under the settlement agreement and the discretionary distributions under trust thus to give effect to granddaughter’s disclaimer of e percent of the income_interest declaratory_judgment includes a limitation on the discretionary distribution so that granddaughter may not receive more than f percent of distributions of excess net profits for the year declaratory_judgment also clarifies that the g minimum distribution amount required under settlement agreement must be distributed each year and to the extent net profits exceed that amount trustee may make discretionary distributions under trust to take into consideration the current economic environment declaratory_judgment also adds distribution schedules for years in which net profits are less than b percent in addition declaratory_judgment identifies the proper beneficiaries and distribution standards following son’s death and clarifies the applicable statute of descent and distribution for determining son’s heirs under trust state statute finally declaratory_judgment clarifies that an heir of son will not be treated as a beneficiary to the extent he or she disclaims or has disclaimed his or her interest in plr-115630-16 trust b and that the interest of a beneficiary passes to that beneficiary’s heirs not to son’s heirs if the beneficiary dies prior to termination of trust b state statute provides that a person interested in the administration of a_trust including a trustee may have a declaration of rights or legal relations in respect to the trust to ascertain any class of heirs or others to direct the trustees to do or abstain from doing any particular act in their fiduciary capacity or to determine any question arising in the administration of the trust including questions of construction of writings state statute provides that a statutory probate_court has jurisdiction over all proceedings by a trustee and all proceedings concerning trusts including proceedings to construe a_trust instrument determine the law applicable to a_trust instrument determine the powers responsibilities and duties of a trustee ascertain beneficiaries make determinations of fact affecting the administration distribution or duration of a_trust and determine a question arising in the administration or distribution of a_trust among others state statute provides that if a person who dies intestate leaves a surviving_spouse the estate other than a community estate to which the person had title descends and passes as provided by this section if the person has one or more children or a descendant of a child the surviving_spouse takes one-third of the personal estate and two-thirds of the personal estate descends to the person’s child or children and the descendants of a child or children it is represented that no additions actual or constructive have been made to trust or trust b after date rulings requested the rendering of declaratory_judgment will not cause trust b to lose its exempt status for purposes of the gst tax under sec_26_2601-1 of the generation- skipping transfer_tax regulations the rendering of declaratory_judgment will not cause a taxable gift of any portion of trust b for federal gift_tax purposes by any of the beneficiaries the rendering of declaratory_judgment will not cause inclusion of any portion of trust b in the gross_estate of any beneficiary whose death occurs prior to the termination of trust b the power_of_appointment of each beneficiary over his or her respective share of trust b is a general_power_of_appointment created before date the release plr-115630-16 or lapse of which is nontaxable for federal estate and gift_tax purposes with respect to the beneficiary granddaughter’s disclaimer is a qualified_disclaimer under sec_2518 does not create transfers subject_to federal gift_tax will not cause any part of the disclaimed interests to be includible in granddaughter’s gross_estate for federal estate_tax purposes and will not create transfers subject_to the gst tax law and analysis ruling_request sec_2601 of the internal_revenue_code imposes a tax on every gst the term gst is defined in sec_2611 as a taxable_distribution a taxable_termination and a direct_skip under a of the tax_reform_act_of_1986 act and sec_26_2601-1 the gst tax is generally applicable to gsts made after date however under b a of the act and sec_26_2601-1 the gst tax does not apply to a transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 will not cause the trust to lose its exempt status thus unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of gain for purposes of sec_1001 sec_26_2601-1 provides that a judicial construction of a governing instrument to resolve an ambiguity in the terms of the instrument or to correct a scrivener's error will not cause an exempt trust to be subject_to the provisions of chapter if the judicial action involves a bona_fide issue and the construction is consistent with applicable state law that would be applied by the highest court of the state sec_26_2601-1 example considers a situation where in grantor established an irrevocable_trust for the benefit of grantor's children a and b and their issue the trust is to terminate on the death of the last to die of a and b at which time the principal is to be distributed to their issue however the provision governing the termination of the trust is ambiguous regarding whether the trust principal is to be distributed per stirpes only to the children of a and b or per capita among the children plr-115630-16 grandchildren and more remote issue of a and b in the trustee files a construction suit with the appropriate local court to resolve the ambiguity the court issues an order construing the instrument to provide for per capita distributions to the children grandchildren and more remote issue of a and b living at the time the trust terminates the court's construction resolves a bona_fide issue regarding the proper interpretation of the instrument and is consistent with applicable state law as it would be interpreted by the highest court of the state therefore the trust will not be subject_to the provisions of chapter in 387_us_456 the court considered whether a state trial court's characterization of property rights conclusively binds a federal court or agency in a federal estate_tax controversy the court concluded that the decision of a state trial_court as to an underlying issue of state law should not be controlling when applied to a federal statute rather the highest court of the state is the best authority on the underlying substantive rule_of state law to be applied in the federal matter if there is no decision by that court then the federal authority must apply what it finds to be state law after giving proper regard to the state trial court's determination and to relevant rulings of other courts of the state in this respect the federal_agency may be said in effect to be sitting as a state court in the present case trust was irrevocable on date it has been represented that no additions actual or constructive have been made to trust or trust b after that date in a prior private_letter_ruling the internal_revenue_service irs ruled that settlement agreement did not cause trust trust a or trust b to lose its grandfathered exempt status for purposes of the gst tax subsequently trustee recognized ambiguities exist when trust b’s disclaimer granddaughter’s disclaimer and settlement agreement are read together for example although trust authorizes discretionary distributions of net_income to beneficiaries settlement agreement is silent on whether trustee is authorized to make discretionary distributions in addition to the minimum net_income distributions agreed upon in settlement agreement thus trust when read with settlement agreement could be interpreted to allow only distributions of the minimum net_income or it could be interpreted to also allow discretionary distributions of net_income in excess of the minimum net_income of trust b in addition trust uses a loop approach in which heirs are substituted as beneficiary thus when read with settlement agreement trust could be interpreted to refer only to son’s heirs or it could be interpreted to refer to the heirs of each person who becomes a beneficiary of trust b these possible constructions among others created bona_fide issues regarding the dispositive provisions of trust trustee filed the petition to resolve these issues the declaratory_judgment applies applicable state law and construes trust when read with settlement agreement b’s disclaimer and granddaughter’s disclaimer in a manner that is consistent with applicable state law that would be applied by the highest court of state plr-115630-16 accordingly based on the facts presented and the representations made we rule that the rendering of declaratory_judgment will not cause trust b to lose its grandfathered exempt status under sec_26_2601-1 ruling_request sec_2501 provides that a tax is imposed for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that the gift_tax shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if the gift is made in property the value thereof at the date of the gift is considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than adequate_and_full_consideration in money_or_money's_worth then the amount by which the value of the property exceeded the value of the consideration is deemed to be a gift and is included in computing the amount of gifts made during the calendar_year in this case declaratory_judgment is a judicial construction that resolves ambiguities that exist when trust b’s disclaimer granddaughter’s disclaimer and settlement agreement are read together beneficiaries will have the same interest in trust b before and after the declaratory_judgment is rendered because the beneficial interests of beneficiaries are the same no transfer of property will be deemed to occur as a result of the rendering of declaratory_judgment accordingly based on the facts submitted and the representations made we conclude that the rendering of declaratory_judgment will not cause any beneficiary to make a gift of any portion of trust b for gift_tax purposes ruling_request sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2036 provides that the value of the gross_estate shall include the value of property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which the decedent has retained for life or for any period not ascertainable without reference to the decedent’s death -- the possession or enjoyment of or the right to the income plr-115630-16 from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2037 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time after date made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise if possession or enjoyment of the property can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property but in the case of a transfer made before date only if such reversionary_interest arose by the express terms of the instrument of transfer and the value of such reversionary_interest immediately before the death of the decedent exceeds five percent of the value of such property sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment thereof was subject at the date of death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person to alter amend revoke or terminate or where any such power is relinquished during the three-year period ending on the date of the decedent’s death sec_2036 through include in a decedent’s gross_estate property only to the extent that the decedent has made a transfer of the property during his life in this case beneficiaries did not transfer property to trust or trust b in addition because the beneficial interests of beneficiaries are the same before and after declaratory_judgment is rendered no transfer of property will be deemed to occur as a result of the rendering of declaratory_judgment accordingly based on the facts presented and the representations made we rule that the rendering of declaratory_judgment will not cause inclusion under sec_2036 through of any portion of trust b in the gross_estate of any beneficiary whose death occurs prior to the termination of trust b ruling_request sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which a general_power_of_appointment created on or before date is exercised by the decedent a by will or b by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent’s gross plr-115630-16 estate under sec_2035 to inclusive but the failure to exercise such a power or the complete release of such a power shall not be deemed an exercise thereof sec_2041 defines the term general_power_of_appointment as a power exercisable in favor of the decedent the decedent’s estate the decedent’s creditors or creditors of the decedent’s estate except that - a a power to consume invade or appropriate property for the benefit of the decedent which is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent shall not be deemed a general_power_of_appointment and b a power_of_appointment created on or before date which is exercisable by the decedent only in conjunction with another person shall not be deemed a general_power_of_appointment sec_20_2041-1 of the estate_tax regulations provides that the term power_of_appointment includes all powers which are in substance and effect powers of appointment regardless of the nomenclature used in creating the power and regardless of local property law connotations sec_20_2041-1 provides that a power_of_appointment is not a general power if by its terms it is either - a exercisable only in favor of one or more designated persons or classes other than the decedent or his creditors or the decedent’s estate or the creditors of his estate or b expressly not exercisable in favor of the decedent or his creditors or the decedent’s estate or the creditors of his estate sec_20_2041-1 provides that a power_of_appointment created by an inter_vivos instrument is considered as created on the date the instrument takes effect the power is not treated as created at some future date merely because it is not exercisable on the date the instrument takes effect or because the identity of its holders is not ascertainable until after the date the instrument takes effect sec_20_2041-2 provides that a failure to exercise a general_power_of_appointment created on or before date or a complete release of the power is not considered to be an exercise of a general_power_of_appointment the phrase a complete release means a release of all powers over all or a portion of the property subject_to a power_of_appointment as distinguished from the reduction of a power_of_appointment to a lesser power thus if the decedent completely relinquished all powers over one-half of the property subject_to a power_of_appointment the power is completely released as to that one-half sec_2514 provides that an exercise of a general_power_of_appointment created on or before date shall be deemed a transfer of property by the individual possessing the power but the failure to exercise the power or the complete release of the power shall not be deemed an exercise thereof plr-115630-16 sec_25_2514-2 of the gift_tax regulations provides that a failure to exercise a general_power_of_appointment created on or before date or a complete release of the power is not considered to be an exercise of a general_power_of_appointment the phrase a complete release means a release of all powers over all or a portion of the property subject_to a power_of_appointment as distinguished from the reduction of a power_of_appointment to a lesser power sec_25_2514-1 provides that a power_of_appointment created by an inter_vivos instrument is considered as created on the date the instrument takes effect in this case the trust was executed on a date prior to date under article iii sec_3 each beneficiary of trust b is granted a testamentary general_power_of_appointment to appoint the income and corpus of trust b specifically article iii sec_3 provides that a t the time of the death of the beneficiary his equitable interest in said trust estate unless disposed of otherwise by said beneficiary shall pass to and vest in his heirs in accordance with the laws of descent and distribution then in force applicable to the equitable interest of such beneficiary in said trust estate the term ‘beneficiary’ applies not only to son but to all his successors to beneficial interests under this trust emphasis added this language is not limited by an ascertainable_standard nor is the power exercisable only in conjunction with another person further the beneficiary may exercise the power in favor of the beneficiary the beneficiary’s estate the beneficiary’s creditors or the creditors of the beneficiary’s estate because the article does not expressly provide otherwise accordingly based on the facts presented and the representations made we rule that the testamentary_power_of_appointment of each beneficiary over his or her respective share of trust b is a general_power_of_appointment created before date further we rule that for purposes of sec_2514 and sec_2041 the release or lapse of a beneficiary’s general_power_of_appointment is not deemed to be an exercise of a general_power_of_appointment accordingly the release or lapse of the testamentary_power_of_appointment is not subject_to federal gift or estate_tax ruling_request sec_2518 provides that if a person makes a qualified_disclaimer of an interest in property the estate gift and gst tax provisions will apply to that interest as if the interest had never been transferred to the person sec_2518 provides that the term qualified_disclaimer means an irrevocable and unqualified refusal by a person to accept an interest in property but only if the disclaimer is in writing the disclaimer is received by the transferor of the interest his legal_representative or the holder of legal_title to the property to which the interest relates not later than the date which is nine months after the later of the date on which the transfer creating the interest in such person is made or the day on which such plr-115630-16 person attains age the person disclaiming the interest has not accepted the interest or any of its benefits and as a result of the disclaimer the interest passes without any direction on the part of the person making the disclaimer and passes either to the spouse of the decedent or to a person other than the person making the disclaimer sec_2518 provides that a disclaimer with respect to an undivided portion of an interest which meets the requirements of sec_2518 shall be treated as a qualified_disclaimer of such portion of the interest sec_2518 provides that a power with respect to property is treated as an interest in that property sec_25_2518-1 provides that if a person makes a qualified_disclaimer as described in sec_2518 and sec_25_2518-2 for purposes of the federal estate gift and generation-skipping_transfer_tax provisions the disclaimed interest in property is treated as if it had never been transferred to the person making the qualified_disclaimer instead it is considered as passing directly from the transferor of the property to the person entitled to receive the property as a result of the disclaimer accordingly a person making a qualified_disclaimer is not treated as making a gift similarly the value of a decedent’s gross_estate for purposes of the federal estate_tax does not include the value of property with respect to which the decedent or the decedent’s executor or administrator on behalf of the decedent has made a qualified_disclaimer sec_25_2518-2 provides that a disclaimer is a qualified_disclaimer only if it is in writing the writing must identify the interest in property disclaimed and be signed by the disclaimant or the disclaimant’s legal_representative sec_25_2518-2 provides that the written disclaimer must be delivered to the transferor of the interest the transferor’s legal_representative the holder of the legal_title of the property to which the interest relates or the person in possession of the property sec_25_2518-2 provides that a disclaimer is a qualified_disclaimer only if it is delivered no later than the date which is nine months after the later of the date on which the transfer creating the interest in the disclaimant is made or the day on which the disclaimant attains age sec_25_2518-2 provides that the nine month period for making a disclaimer generally is to be determined with reference to the transfer creating the interest in the disclaimant in the case of a general_power_of_appointment the holder of the power has a nine month period after the transfer creating the power in which to disclaim if a person to whom an interest in property passes by reason of the exercise release or lapse of a general power desires to make a qualified_disclaimer the disclaimer must be made within a nine-month period after the exercise release or lapse regardless of whether the exercise release or lapse is subject_to estate or gift_tax plr-115630-16 sec_25_2518-3 provides that the disclaimer of all or an undivided portion of any separate interest in property may be a qualified_disclaimer even if the disclaimant has another interest in the same property in general each interest in property that is separately created by the transferor is treated as a separate interest sec_25_2518-3 provides that a power_of_appointment with respect to property is treated as a separate interest in the property and the power_of_appointment with respect to all or an undivided portion of the property may be disclaimed independently from any other interests separately created by the transferor in the property sec_25_2518-3 provides that a disclaimer of an undivided portion of a separate interest in property which meets the other requirements of a qualified_disclaimer under sec_2518 and the corresponding regulations is a qualified_disclaimer an undivided portion of a disclaimant’s separate interest in property must consist of a fraction or percentage of each and every substantial interest or right owned by the disclaimant in the property and must extend over the entire term of the disclaimant’s interest in the property and in other_property into which such property converted in this case son was the sole beneficiary of trust b during his life under article iii sec_3 son had a general power to appoint the income and corpus of trust b if son did not exercise this power the power would lapse at his death and son’s heirs under the laws of descent and distribution would succeed him as beneficiaries of the trust an heir of son who thus became a beneficiary as the term is defined in trust has the same power_of_appointment and the same income_interest as son had and also has a remainder_interest contingent on surviving son for years son released his power_of_appointment on date on date granddaughter’s income_interest in trust b and granddaughter’s power_of_appointment over her interests in trust b were contingent upon surviving son in addition granddaughter’s remainder_interest in trust b was contingent on surviving years after son’s death under sec_25_2518-2 granddaughter’s contingent income and remainder interests in trust b as well as her contingent power to appoint these interests are deemed for purposes of sec_2518 to have been created in granddaughter when son released his power_of_appointment over trust on date under sec_25_2518-2 if granddaughter made a qualified_disclaimer of her interests in trust b or an undivided portion of these interests then the interests ie the income remainder and powers attributable to these disclaimed interests are treated as if they have never been transferred to granddaughter for federal estate and gift in this case granddaughter’s disclaimer specified that she disclaimed e percent of her income_interest and f percent of her remainder_interest in trust b granddaughter also disclaimed the portion of her testamentary_power_of_appointment with respect to such income and remainder interests further granddaughter disclaimed any interest in plr-115630-16 trust b as an heir at law of son in such disclaimed interests granddaughter’s disclaimer was received by trustee on date a date less than nine months after date it is represented that granddaughter had not accepted the disclaimed interests or any benefits of the disclaimed interests and as a result of granddaughter’s disclaimer the disclaimed interests passed without any direction from granddaughter and did not pass to the person making the disclaimer accordingly based on the facts presented and the representations made we rule that granddaughter’s disclaimer is a qualified_disclaimer under sec_2518 and the disclaimer did not create transfers subject_to federal gift_tax will not cause any part of the disclaimed interests in trust b to be includible in granddaughter’s gross_estate for federal estate_tax purposes and will create a transfer subject_to the gst tax the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely lorraine e gardner lorraine e gardner senior counsel branch office of associate chief_counsel passthroughs special industries enclosures copy of letter copy for sec_6110 purposes cc
